Citation Nr: 0524524	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  96-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for dermatophytosis of 
the feet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus (flat feet), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1952 to May 1954.

This appeal is from a November 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran has chronic, bilateral, tinea pedis and tinea 
unguium with scaling (exfoliation), and with itching and pain 
coincident with fissuring of the heels, but no scarring, 
dystrophic changes of the toes variously involving three on 
each foot simultaneously to as few and two on the left foot, 
and intermittent maceration of the toe webs, with 1 percent 
of total body area involved and without constant itching, 
extensive lesions or marked disfigurement, and without use of 
systemic therapy.

3.  The veteran has moderate bilateral pes planus without use 
of orthopedic shoes or orthotics, without objective evidence 
of marked deformity, accentuated pain on manipulation or use, 
indications of swelling, or displacement of the tendo 
Achilles, but with slight callus of the plantar surface of 
the right metatarsophalangeal joint, normal range of motion 
of the feet, and without flair-up causing increase in 
disability.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for bilateral dermatophytosis of the feet are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.118, Diagnostic Code 7813 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).

2.  The schedular criteria for a rating in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the veteran has had VA 
compensation examinations of his feet in May and June 1993, 
October 1994, June 1997, and February and March 2004 to 
assess the severity of flat feet and of dermatophytosis.  He 
also had a VA general medical examination in December 1999 
that noted the condition of his feet and skin.  He has had 
occasional VA outpatient treatment for multiple medical 
conditions from January 1993 to November 2004 and private 
medical treatment during that time, which included notations 
about the skin of his feet in February 1994 and June 1998.  
There is a hiatus in the medical records from January 1974 to 
January 1993, with prior records confirming the onset of the 
claimed disorders in service and their chronicity.

I.  Dermatophytosis

The regulations governing evaluation of skin disorders were 
amended during the pendency of the veteran's appeal, 
effective August 30, 2002.  See 67 Fed. Reg. 58448, 49 (Sep. 
16, 2002) (codified at 38 C.F.R. § 4.118 (2004).  This 
decision considers both the older and the newer versions of 
the applicable rating criteria for skin disorder, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), and finds that 
neither set of criteria permits a more beneficial result for 
the veteran than the other.  The newer criteria are 
inapplicable before their promulgated effective.  38 U.S.C.A. 
§ 5110(g) (West 2002).

The salient feature of the evidence of the condition of the 
veteran's bilateral dermatophytosis of the feet is that it is 
significantly stable over the period January 1993 to the 
present.  VA examination in June 1993 characterized the 
hyperkeratosis, dermatophytosis of the toenail beds, 
maceration of the toe webs and fissures of the heels as 
severe tinea pedis and tinea unguium.  Comparison of the June 
1993 findings with those of March 2004 and the several 
examinations and outpatient notations in between show that 
the findings were more severe in June 1993 than at any time 
since.  Thus, the evidence subsequent to June 1993 cannot 
support a higher rating than the evidence from June 1993 
shows is correct.

The older rating criteria required that the veteran's 
dermatophytosis, 38 C.F.R. § 4.118, Diagnostic Code 7813, be 
rated as eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A rating higher than 10 percent required constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  (2002) (same in 1993).  The evidence shows 
that none of those symptoms have been constant, or the 
lesions ever extensive.

Under the newer criteria, 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2004) rated as eczema, Diagnostic Code 7806 (2004), 20 
to 30 percent of the whole body or 20 to 30 percent of 
exposed areas must be involved or the disorder must be of 
such severity as to require intermittent systemic therapy for 
up to six weeks in a year.  The March 2004 examiner reported 
that the veteran's dermatophytosis of both feet involved 
about one (1) percent of his total skin area, which is too 
little to warrant a higher rating on that basis, and his 
treatment over the years has been limited to occasional use 
of topical creams, which fails to meet the other criterion 
for a higher rating under the new criteria for Diagnostic 
Code 7806.

The newer skin regulations do permit rating the 
dermatophytosis as one of variously characterized scars of 
any of them more aptly characterize the dermatophytosis.  See 
Diagnostic Code 7813 (2004).  The veteran's bilateral 
dermatophytosis of the feet does not qualify as disfiguring 
scars of the head, face, or neck, Diagnostic Code 7800; or as 
scars other than of the head, face, or neck that are deep or 
cause limited motion, because limited motion of the affected 
parts is not demonstrated in any examination, Diagnostic Code 
7801; or as other scars covering an area of 144 square inches 
or greater, Diagnostic Code 7802; or as superficial unstable 
scars, Diagnostic Code 7803.  There has been some tenderness 
and pain associated with the fissures of his heels, but 
rating them as scars, superficial, painful on examination, 
Diagnostic Code 7804 would not produce an increase in the 
rating, because the maximum rating for such scars is 10 
percent.  Likewise, no increase in rating can be obtained by 
evaluating the dermatophytosis as any other type of scar 
based on limitation of the part affected.  Diagnostic Code 
7805.  Impairment of the feet shown by the veteran's 
descriptions of painful walking when fissures are active do 
not amount to impairment greater than that described at the 
10 percent level in any of the diagnostic codes for rating 
foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276 to 5284.  Any impairment in walking cannot be rated as 
flat foot, because the veteran is service-connected for flat 
foot, and rating for the same impairments would be 
duplicative, or pyramiding.  See 38 C.F.R. § 4.14 (2004).

In sum, the preponderance of the evidence shows that the 
veteran's chronic, essentially stable, dermatophytosis is 
correctly rated no more than 10 percent disabling under any 
possibly applicable diagnostic code.

II.  Pes Planus

The salient feature of the evidence from January 1993 to the 
present is the stability of the veteran's flat foot 
deformity.  It is described on examination in May 1993 
essentially as it is on examination in February 2004.  Flat 
feet are virtually unmentioned in the outpatient treatment, 
except to confirm the diagnosis or, as in April 1993, to note 
the diagnostic impression that the veteran's complaint of 
plantar callus was probably plantar mycosis (his skin 
disease) versus callosities.

The VA examination in May 1993 noted the veteran's complaint 
of pain in both feet and ankles when walking, but the 
examination is essentially uninformative, except to diagnose 
pes planus grade II.  The February 2004 examiner noted that 
type II [sic] pes planus is moderate.  The erect, guarded 
gait seen in May 1993 was absent at the October 1994 VA 
examination.  The October 1994 examiner reported commingled 
findings of pes planus and of skin disease, noting a probably 
reversed statement of range of ankle motion, in that he 
reported dorsiflexion as greater than is generally found, and 
a significantly limited range of plantar flexion, 
inconsistent with other findings of record.  The examiner 
maintained the diagnosis of grade II pes planus, noting 
multiple plantar callosities.  The June 1997 examination 
confirmed the diagnosis, but the report is uninformative of 
the severity of pes planus.

The February 2004 examination comports very well with the 
rating criteria.  For a rating greater than 10 percent (20 
percent if unilateral and 30 if bilateral), there must be 
severe pes planus, with objective evidence of marked 
deformity, accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  For a 30 percent (unilateral) or 50 percent 
(bilateral) rating, there must be pronounced flat foot; 
marked pronation, extreme tenderness of plantar surface of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Diagnostic Code 4.71a, Diagnostic Code 
5276 (2004).  Comparing the examination report with the 
rating criteria, the report reads like a checklist of the 
criteria, and the veteran had virtually none of the criteria 
of a rating greater than 10 percent.  Those symptoms of a 
higher rating that were present, were found to only mild 
degrees; there was slight callus of the plantar aspect of the 
first digit metatarsophalangeal, and mild tenderness over the 
plantar surfaces of both feet.

In light of the virtual absence of signs or symptoms of pes 
planus in the outpatient records over many years, it is 
reasonable to infer that the February 2004 examination is an 
accurate representation of the veteran's long stable 
bilateral pes planus.  The preponderance of the evidence is 
against rating the disability more than 10 percent disabling.

III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disabilities 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

IV.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

For the reasons set forth below, the VA has complied with the 
VCAA, as well as the implementing regulations, in reference 
to the issues addressed on appeal.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the claim long predates the VCAA, which 
as noted above prescribed a VA claimant's rights and the 
claimant's and VA's respective duties in prosecuting a claim 
for VA benefits.  In January 2003, the RO notified the 
veteran by letter of the information and evidence necessary 
to substantiate his then-pending increased rating claims.  
The letter advised him of his and VA's respective duties and 
of his rights.  In instructing him that "We need the 
following information from you:" VA discharged the 
regulatory requirement to instruct a claimant to submit 
evidence currently in his possession, 38 C.F.R. § 3.159(b) 
(2004), because no logical understanding of the instruction 
could exclude evidence in the claimant's possession.

The January 2003 letter long post-dated the initial 
adjudication of the claim.  The veteran had, however, 
received multiple communications from VA indicating the 
substantive requirements of his claim, first in the copy of 
the rating decision provided him in April 1995, then in the 
November 1995 statement of the case.  The claim for increased 
rating was presumed well grounded because the veteran had 
written that his disabilities had worsened, see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), as was then required 
to obligate VA to assist the claimant to obtain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991).  Consequently, VA provided 
the veteran essentially the same assistance in developing 
evidence later required under the VCAA.   The veteran 
responded to the January 2003 letter that his treatment was 
all at VA facilities, so he suffered no prejudice from any 
lack of prior notice to identify sources of private 
treatment.  He had, in fact, previously identified one source 
of private treatment.

VA has obtained all evidence of which it had knowledge, 
38 C.F.R. § 3.159(c) (2004), and examined the veteran 
repeatedly.  38 C.F.R. § 3.159(c)(4) (2004).  There has been 
no failure to obtain evidence of which VA must notify the 
veteran.  38 C.F.R. § 3.159(e).  In sum, VA has discharged 
its duties under the VCAA in this case.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002).

Lastly, the Board finds that the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Although 
the VA notices that were provided to the appellant do not 
contain the "fourth element" per se, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  By the 
informational letters, the rating decision, the SOC and the 
SSOC(s), VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed above did not constitute 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.


ORDER

A disability rating greater than 10 percent for bilateral 
dermatophytosis is denied.

A disability rating greater than 10 percent for bilateral pes 
planus is denied.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


